          Case 20-34682 Document 554 Filed in TXSB on 02/24/21 Page 1 of 2
                                       Electronic Appearance Sheet


Patrick McShane, Frilot LLC
Client(s): Markel International Insurance Co. Ltd.

Matthew Tashman, Reed Smith LLP
Client(s): Wells Fargo Bank, N.A.

Benjamin Kadden, Lugenbuhl Wheaton Peck Rankin & Hubbard
Client(s): Hartree Partners, LP

Coleman Torrans, Lugenbuhl Wheaton Peck Rankin & Hubbard
Client(s): Hartree Partners, LP

Matthew Tashman, Reed Smith LLP
Client(s): Wells Fargo Bank, National Association

Genevieve M. Graham, Jackson Walker LLP
Client(s): Debtors

Ben Winger, Kirkland & Ellis LLP
Client(s): Debtors

Anna Rotman, Kirkland & Ellis LLP
Client(s): Debtors

Ryan Bennett, Kirkland & Ellis LLP
Client(s): Debtors

Tyson Lomazow, Milbank LLP
Client(s): Fortress Credit Co LLC

Tyson Lomazow, Milbank LLP
Client(s): Fortress Credit Co LLC

Frank Merola, Stroock & Stroock & Lavan LLP
Client(s): Hartree Partners, LP

Mathew Garofalo, Stroock & Stroock & Lavan LLP
Client(s): Hartree Partners, LP

Benjamin Kadden, Lugenbuhl, Wheaton, Peck, Rankin & Hubbard
Client(s): Hartree Partners, LP

Coleman Torrans, Lugenbuhl, Wheaton, Peck, Rankin & Hubbard
Client(s): Hartree Partners, LP

Michael Rubenstein, Liskow & Lewis
Client(s): Yellow Fin Marine Consulting, LLC



Page 1 of 2
          Case 20-34682 Document 554 Filed in TXSB on 02/24/21 Page 2 of 2
                                     Electronic Appearance Sheet


Michael Chalos, Chalos & Co, P.C.
Client(s): Bouchard Transportation Co.

Briton Sparkman, Chalos & Co, P.C.
Client(s): Bouchard Transportation Co.

Matthew D. Cavenaugh, Jackson Walker LLP
Client(s): Debtors




Page 2 of 2
